Exhibit 10.1
 
 
Shire plc
Corporate Headquarters:
5 Riverwalk
Citywest Business Campus
Dublin 24
Ireland
[logo.jpg]     www.shire.com  

 
 

To: Morgan Stanley Bank International Limited and Morgan Stanley Bank, NA (as
Lenders) and Morgan Stanley Bank International Limited (as Agent)     From:
Shire plc (as Parent Company)     Dated: 13 December 2013

 
 
Shire PLC - US$2,600,000,000 Term Facilities Agreement
dated 11 November 2013 (the “Agreement”)
 

1. We refer to the Agreement. Terms defined in the Agreement have the same
meaning in this letter unless given a different meaning in this letter.     2.
We refer to Clause 7.2 (Voluntary cancellation).       (a) The Parent company
requests the voluntary cancellation of $850,000,000.00 (eight hundred and fifty
million dollars) of Available Facility under Facility A.       (b) The Lenders
agree to waive the three Business Days' prior notice required in respect of such
cancellation.       (c) The effective date of such cancellation is 13 December
2013.     3. This letter may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this letter.     4. This letter and any non-contractual obligations
arising out of or in connection with it are governed by English law.     5. This
letter has been entered into on the date stated at the beginning of this letter.
    6. This letter is irrevocable.         /s/ Tom Greene       Shire plc
(Parent Company)       By: Tom Greene    

 
 

 
/s/ Shervin Sharghy
/s/ Anish Shah
        Morgan Stanley International Limited Morgan Stanley Bank, NA         By:
Shervin Sharghy By: Anish Shah

 
 
 
 
 
Incorporated and registered in Jersey No. 99854
Registered Office: Shire plc, 22 Grenville Street, St Helier, Jersey JE4 8PX
 
 

--------------------------------------------------------------------------------

 